NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 31 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MARCO A. FRAUSTO, INC.; MARCO A.                 No. 16-72638
FRAUSTO,
                                                 Tax Ct. No. 13533-15
                Petitioners-Appellants,

 v.                                              MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Marco A. Frausto, Inc. and Marco A. Frausto and appeal pro se from the Tax

Court’s order dismissing for lack of jurisdiction their petition challenging the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellants’ request for oral
argument, set forth in their reply brief, is denied.
Commissioner of Internal Revenue’s notices of deficiency for tax years 2008

through 2011. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de

novo. Correia v. Comm’r, 58 F.3d 468, 469 (9th Cir. 1995). We may affirm

on any basis supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59

(9th Cir. 2008). We affirm.

      We dismiss this appeal as to Marco A. Frausto, Inc. because it is a

corporation that must appear in court through an attorney. See Licht v. Am. W.

Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (“Corporations and other

unincorporated associations must appear in court through an attorney.”); C.E. Pope

Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987) (a non-attorney

does not have authority to appear as an attorney for others).

      Dismissal of Frausto’s petition was proper because Frausto did not set forth

a clear and concise assignment of error, or any facts demonstrating error, in the

Commissioner’s determinations of his individual tax liabilities. See T.C. R.

34(b)(4) (A petition must contain “[c]lear and concise assignments of each and

every error . . . committed by the Commissioner in the determination of the

deficiency . . . [and] . . . [a]ny issue not raised in the assignments of error shall be

deemed to be conceded.”); Grimes v. Comm’r, 806 F.2d 1451, 1453-54 (9th Cir.

1986) (setting forth standing of review and affirming dismissal where a petitioner

failed to present “any justiciable error in his petition for redetermination”).


                                            2                                     16-72638
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellants’ motion for leave to correct an error by the Tax Court (Docket

Entry No. 21) is denied.

      AFFIRMED.




                                          3                                       16-72638